Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “a circuit configured to transmit a current pulse in a forward bias direction of the diode- based detector device to reset a detection state of the diode-based detector device, wherein during detector operation, the diode-based detector device is configured to be operated in a non- forward-biased state” was not considered to be obvious.
The limitations of claim 11 including “wherein the boron-containing layer is arranged between the first intrinsic diamond sublayer and the second intrinsic diamond sublayer; and wherein the boron-containing layer comprises a p-type single crystal diamond material doped with boron at a second concentration, wherein the second concentration is less than the first concentration” was not considered to be obvious.
The limitations of claim 24 including “a boron-containing layer is arranged proximate to at least one of the n-type diamond layer or the intrinsic diamond layer” “wherein the first metal-containing contact is arranged between the n-type diamond layer and the boron-containing layer” was not considered to be obvious.
The limitations of claim 25 including “wherein the boron-containing layer comprises a conducting boron-containing layer, and the n-type diamond layer is arranged between the conducting boron-containing layer and the intrinsic diamond layer” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818